Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Interpretation
With regards to the claim interpretation of claim(s) 1, applicant argues the claims as amended have sufficient structure and should not be interpreted under 35 USC § 112 (f). Applicant’s remarks and amendments have been fully considered, and are found convincing. The claim interpretation with regards to claim(s) 1 is withdrawn. The use of the specific types of chip (i.e. communication chip, memory chip) and the camera for photography is considered to be sufficient structure to overcome the claim interpretation.
35 USC § 101
With regards to the 35 USC § 101 abstract idea rejection of claim(s) 1-13, applicant argues the claims as amended should not be rejected under 35 USC § 101 because the claims as presented provide significantly more than an abstract idea. Applicant’s remarks and amendments have been fully considered and are found convincing. The rejection under 35 USC § 101 with regards to claim(s) 1-13 is withdrawn. The claims as amended present and idea beyond one of the enumerated groupings of abstract ideas including: a mathematical concept, method of organizing human activity, or a mental process. If the identified limitation(s) do not fall within any of the groupings of abstract ideas, it is reasonable to find that the claim does not recite an abstract idea. 
35 USC § 103
With regards to the 35 USC § 103 rejection of claim(s) 1, 3, 9-11, applicant argues the claims as amended are not taught by the prior art and the claim(s) should not be rejected under 35 USC § 103. Applicant’s amendments have necessitated the new grounds of rejection set forth; herein; accordingly, this action is made final.
< Remainder of Page Left Intentionally Blank >	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [CN 105991291 A] in view of D2 [US 2019/0361847 A1] further in view of D3 [US 2010/0149206 A1].
Claim 1: An electronic device, comprising:
a communication chip, receiving at least one handwriting file; [D1, [0009]] D1 teaches the input of the handwritten file. 

a memory chip, storing at least one original file; [D1, [0009]] D1 teaches the input of the original file, in which the handwritten file is to be integrated.

a camera, obtaining a document image, wherein the at least one handwriting file and the at least one original file respectively comprises a document handwriting file and an original document file that correspond to the document image; and [D1, [0009]] D1 teaches the content of the handwritten file, the content of the original file, and the conversion of the data into an image file containing the respective files into the ultimate document image. 

D1 teaches the combining of the handwriting file, the original document file, into a corresponding document image, however, D1 does not explicitly teach the camera to acquire image data, integration of the document files, which is considered the combining of relative files in a similar location, however, the limitations are taught as follows:

[D2, [0067]] D2 teaches the utilization of the camera sensor in order to aquire the image data of the one or more objects of interest. 

a processing unit, connected to the communication chip, the memory chip and the camera, wherein the processing unit recognizes a content of the document image and integrates the document image, the document handwriting file and the original document file into a document grouping file according to the content of the document image, [D2, [0003]] D2 teaches the consolidation of disparate files—such as one-line diagrams, maps, drawings, image files, text files, sensor information, GPS data, media files, video files, word document files, presentation files, spreadsheet files, audio files, internet-related files, etc.—into a single file so that once a first file is retrieved, other files corresponding to objects on that first file can also be retrieved. For example, in the case of an engineering drawing, there can be hundreds if not thousands of objects on a single image, each of which has corresponding data saved in the system, such as additional sub-images, text files, etc. 

D1 in view of D2 teaches the limitations noted above, however, the prior art does not explicit teach the relation of the image files.

wherein the electronic device uses the document grouping file to relate the document image, the document handwriting file and the original document file with each other, so as to improve efficiency of document management, [D3, Figure 26 and [0326]] D3 teaches the obtainment of various data related to one another. This includes the obtained, original data, and determined data. It is noted, “to improve efficiency” is intended use.

wherein the processing unit recognizes a handwriting image in the document image corresponding to the at least one handwriting file, obtains a corresponding document handwriting file according to the handwriting image, and the processing unit further compares the document handwriting file with the document image to obtain a corresponding original document file based on a difference between the document handwriting file and the document image. [D3, Figure 26 and [0326]] D3 teaches recognition of handwriting, obtaining recognized areas of the handwriting, determining a difference between the files. Receiving another page dependent upon the determined difference information. Examiner notes, the claim does not explicitly teach how the documents corresponds to the original file, what the difference calculated is, and how the file is retrieved from this analysis. Thus, the prior art covers, through broadest reasonable interpretation, the receiving of another file based upon the difference calculations. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1, wherein the handwriting and original file are combined in order to receive an image corresponding respectively, with the teachings of D2, wherein a camera could be used to receive the documents of D2 and the need to integrate or consolidate disparate files is known in the art to link files in order for easy retrieval, further with the teachings of D3, wherein a comparison of the acquired data is done to retrieve a next document. One skilled in the art would have been motivated to modify D1 with D2 in this manner in order to utilize the integration of the files such that the files would be easily accessible in future use of the consulate information, further with the teachings of D3, wherein the acquired data would be further analyzed in order to receive another document based upon comparisons. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

Claim 3: The electronic device of claim 1, wherein the processing unit further compares the handwriting image with the at least one handwriting file by at least one of single area comparison, partial area comparison and complete area comparison to obtain a document handwriting file corresponding to the handwriting image. [D1, [0051]] D1 teaches the location of the signature data embedded on the electronic file includes a location that can be selected by the user or pasted into the image file by the electronic file archive, such as after the signature data image file is pasted into the electronic file archive. [D2, [0003]] D2 teaches the consolidation of disparate files—such as one-line diagrams, maps, drawings, image files, text files, sensor information, GPS data, media files, video files, word document files, presentation files, spreadsheet files, audio files, internet-related files, etc.—into a single file so that once a first file is retrieved, other files corresponding to objects on that first file can also be retrieved. For example, in the case of an engineering drawing, there can be hundreds if not thousands of objects on a single image, each of which has corresponding data saved in the system, such as additional sub-images, text files, etc.

Claim 4: The electronic device of claim 1, wherein the processing unit recognizes the handwriting in the document image according to a handwriting feature in the document. [D3, Figure 26 and [0326]] D3 teaches the recognition of handwritten image data and the designation points/vertices. This is a type of feature.

Claim 5: The electronic device of claim 4, wherein the handwriting feature comprises at least one of an ink trace, an ink vector, a position of handwriting, distribution of handwriting, color of handwriting and thickness of handwriting. [D3, Figure 26 and [0326]] D3 teaches the recognition of handwritten image data and the designation points/vertices. This is a type of position. Further the prior art teaches stroke information.

Claim 6: The electronic device of claim 1, wherein the document image and the at least one handwriting file comprise a file feature each, and the processing unit compares the file features of the document image and the at least one handwriting file to obtain the document handwriting file corresponding to the document image. Claim 6 is rejected for similar reasons as to those described in claim 1. The files the documents that are being analyzed are considered “files” and the document retrieved after analysis is also a file.

Claim 7: The electronic device of claim 6, wherein the file feature includes at least one of a user name, a position where a file is created and time when the file is created. [D3, Figure 26 and [0326]] D3 teaches the recognition of handwritten image data and the designation points/vertices. This is a type of position. Further the prior art teaches stroke information.

Claim 9: The electronic device of claim 1, wherein the processing unit further receives a selection instruction to select the at least one handwriting file and the original document file, wherein the processing unit integrates the at least one handwriting file and the original document file into a document file, and wherein the processing unit determines whether contents of the document image and the document file are consistent to integrate the document image, the at least one handwriting file and the original document file that are all consistent into the document grouping file. [D1, [0051]] D1 teaches the location of the signature data embedded on the electronic file includes a location that can be selected by the user or pasted into the image file by the electronic file archive, such as after the signature data image file is pasted into the electronic file archive. Further claim 9 is rejected for similar reasons as to those described in claim 3 and 1.

Claim 10: The electronic device of claim 1, wherein the document image corresponds to the original document file and the document handwriting file. [D1, [0009]] D1 teaches the content of the handwritten file, the content of the original file, and the conversion of the data into an image file containing the respective files into the ultimate document image.

Claim 11: The electronic device of claim 1, wherein the document handwriting file belongs to a file group including a plurality of handwriting files, and the processing unit integrates the document image, the original document file and the file group into the document grouping file. [D2, [0003]] D2 teaches the consolidation of disparate files—such as one-line diagrams, maps, drawings, image files, text files, sensor information, GPS data, media files, video files, word document files, presentation files, spreadsheet files, audio files, internet-related files, etc.—into a single file so that once a first file is retrieved, other files corresponding to objects on that first file can also be retrieved. For example, in the case of an engineering drawing, there can be hundreds if not thousands of objects on a single image, each of which has corresponding data saved in the system, such as additional sub-images, text files, etc.
< Remainder of Page Left Intentionally Blank >
Allowable Subject Matter
Claims 8 and 12-13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record, either alone or in combination, fails to teach or suggest the recognition of the handwriting initially in the document image to obtain an original file image to obtain a comparison between the original file, original file, and document image to receive the corresponding handwriting file based upon the difference information.
< Remainder of Page Left Intentionally Blank >
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/AMANDEEP SAINI/Primary Examiner, Art Unit 2661